DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 18 and 19; therefore only claims 1-17 and 20 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2016/0144778) in view of King (US 2020/0094734).
In regards to claim 1, Tucker discloses of a system comprising: a microcontroller (for example 302); a communicative coupling (for example see connections in Figs 3-4, 15, 16A-16B and Paragraphs 0048, 0056, 0067, 0094) between the microcontroller (302) and a vehicle system that indicates a stopping event has occurred (for example see Paragraphs 0011, 0013, 0048, 0068); and a plurality of vehicle signal lights 
However, Tucker does not disclose of wherein the communicative coupling is between the microcontroller and a vehicle full autopilot system that indicates a stopping event has occurred.
King discloses of a system comprising: a microcontroller; a communicative coupling between the microcontroller (for example 106) and a vehicle full autopilot system (for example104) that indicates a stopping event has occurred (for example see Paragraphs 0002, 0033, 0050-0051, 0055-0056); and a plurality of vehicle signal lights including at least a left front signal lamp, a left rear signal lamp, a right front signal lamp, and a right rear signal lamp (for example see Fig 2 and Paragraphs 0034-0035, 0039-0041); wherein the microcontroller (106) is in operative control of the plurality of vehicle lights to activate the plurality of vehicle lights in a first, flashing mode and in a second, strobing mode (for example see Figs 4-5 and Paragraphs 0033, 0043-0045. 0050-0056); and wherein the microcontroller (106), upon receiving indication of occurrence of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a microcontroller communicating with a full autopilot system to indicate a stopping event via the vehicles lights as taught by King for added safety to drivers and/or pedestrians by providing responsive light signaling that a stopping (or deceleration) event has occurred for a vehicle under autonomous (non-manual) control.
In regards to claim 2, Tucker in view of King disclose of the system of claim 1, wherein the microcontroller activates the plurality of vehicle signal lights in the first, flashing mode upon receiving indication of occurrence of the stopping event, when the microcontroller determines that a speed of the vehicle is at or above the predetermined threshold (for example see Tucker Paragraphs 0009-0011, 0013, 0042-0048, 0060-0068, 0075-0078, and King Figs 4-5, Paragraphs 0052-0061).   
In regards to claim 3, Tucker in view of King disclose of the system of claim 2, wherein the microcontroller activates the plurality of vehicle signal lights in the first, flashing mode a second time when the microcontroller determines that a speed of the vehicle has later exceeded the predetermined threshold (for example see Tucker Paragraphs 0009-0011, 0013, 0042-0048, 0060-0068, 0075-0078 and King Figs 4-5, Paragraphs 0052-0061).   
In regards to claim 4, Tucker in view of King disclose of the system of claim 2, wherein the predetermined threshold is based upon a classification of the vehicle 
In regards to claim 7, Tucker in view of King disclose of the system of claim 1, wherein the vehicle stopping event includes deployment of a vehicle safety system (for example see Tucker Paragraphs 0011, 0013, 0048).   
In regards to claim 8, Tucker in view of King disclose of the system of claim 1, wherein the communicative coupling comprises a data bus (for example see connections in Tucker Figs 3-4, 15, 16A-16B, Paragraphs 0056, 0094 and in Figs 1, 6, Paragraphs 0034-0038, 0062-0079 of King).   
In regards to claim 9, Tucker discloses of a system comprising: a set of vehicle signal lights including at least a left front light emitting diode (LED, for example 102), a left rear LED (for example 106), a right front LED (for example 108), and a right rear LED (for example 112, see Fig 1); a microcontroller (for example 302) having operative control of the set of vehicle signal lights including an ability to flash the left front LED and the left rear LED simultaneously as a left turn indicator (for example see Paragraphs 0048-0049, 0051, 0060, 0062, 0077), an ability to flash the right front LED and the right rear LED simultaneously as a right turn indicator (for example see Paragraphs 0048-0049, 0051, 0060, 0062. 0077), an ability to flash all of the set of vehicle signal lights simultaneously as hazard flashers and an ability to strobe all of the set of vehicle signal lights as high conspicuity emergency lighting (for example see Paragraphs 0048-0049, 0051, 0060, 0062, 0070); and a communication link between the microcontroller and an autonomous vehicle driving system (for example see Paragraphs 0048, 0056, 0067, 0094, data received via buses (including CAN) from 
However, Tucker does not disclose of wherein the communicative link is between the microcontroller and a vehicle full autopilot system that indicate receipts of a stopping event has occurred.
King discloses of a system comprising: a set of vehicle signal lights including at least a left front light emitting diode (LED), a left rear LED, a right front LED, and a right rear LED (for example see Fig 2 and Paragraphs 0019, 0034-0035, 0039-0041); a microcontroller (for example 106) having operative control of the set of vehicle signal lights including an ability to flash the left front LED, left rear, right front LED, right rear LED and an ability to flash all of the set of vehicle signal lights simultaneously (for example see Figs 2-5 and Paragraphs 0033, 0043, 0050, 0053-0056; variability among the colors, intensity, shape and flash rates among all of the light modules); and a communication link between the microcontroller and a full autopilot vehicle driving system (for example see 104 and Paragraphs 0002, 0033, 0050-0051, 0055-0056); wherein, upon receipt of an indication from the autonomous vehicle driving system that the vehicle is coming to a stop, the microcontroller determines a speed of the vehicle strobes all of the set of vehicle signal lights as high conspicuity emergency lighting if the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a microcontroller communicating with a full autopilot system to indicate a stopping event via the vehicles lights as taught by King for added safety to drivers and/or pedestrians by providing responsive light signaling that a stopping (or deceleration) event has occurred for a vehicle under autonomous (non-manual) control.
In regards to claim 10, Tucker in view of King disclose of the system of claim 9, wherein upon receipt of the indication from the autonomous vehicle driving system that the vehicle is coming to a stop as a result of a vehicle failure (for example see Tucker Paragraphs 0048, 0067), the microcontroller flashes all of the set of vehicle signal lights simultaneously as hazard flashers until the microcontroller determines that the vehicle speed is below the predetermined threshold (for example see Tucker Paragraphs 0009-0011, 0013, 0042-0048, 0060-0068, 0075-0078 and King Figs 4-5, Paragraphs 0052-0061).   
In regards to claim 15, Tucker in view of King disclose of the system of claim 9, wherein the microcontroller determines vehicle speed via a communication from another vehicle system (for example see Tucker Paragraphs 0011, 0013, 0048, 0068 and King Fig 6, Paragraph 0064).   
In regards to claim 16, Tucker in view of King disclose of the system of claim 9, wherein the communication link comprises a vehicle data bus (for example see connections in Tucker Figs 3-4, 15, 16A-16B, Paragraphs 0056, 0094 and in Figs 1, 6, Paragraphs 0034-0038, 0062-0079 of King).   


King discloses of a system comprising: a set of vehicle signal lights including at least a left front light emitting diode (LED), a left rear LED, a right front LED, and a right rear LED (for example see Fig 2 and Paragraphs 0019, 0034-0035, 0039-0041); a microcontroller (for example 106) having operative control of the set of vehicle signal lights including an ability to flash the left front LED, left rear, right front LED, right rear LED and an ability to flash all of the set of vehicle signal lights simultaneously (for example see Figs 2-5 and Paragraphs 0033, 0043, 0050, 0053-0056; variability among the colors, intensity, shape and flash rates among all of the light modules); and a communication link between the microcontroller (for example 106, On-board Computer) and a vehicle data bus (for example 640, see Figs 1, 6 and Paragraphs 0034-0038, 0062-0079); wherein, upon receipt of an indication from the vehicle data bus that the vehicle is coming to a stop, the microcontroller determines a speed of the vehicle strobes all of the set of vehicle signal lights if the speed of the vehicle is below a predetermined threshold (for example see Figs 4-5 and Paragraphs 0033, 0050-0051, 0055-0056); wherein the microcontroller flashes the set of vehicle lights upon receipt of the indication from the vehicle data bus that the vehicle is slowing as a result of a stopping event (for example see Figs 4-5 and Paragraphs 0033, 0050-0051, 0055-0056), but microcontroller determines the is at or above the below a predetermined threshold; and wherein the receipt of an indication from the vehicle data bus that the vehicle is slowing as a result of a stopping event is received by the microcontroller from 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a microcontroller communicating with a full vehicle auto pilot system over a CANBUS as taught by King for added safety to drivers and/or pedestrians by providing responsive light signaling that a stopping (or deceleration) event has occurred for a vehicle under autonomous (non-manual) control.
In regards to claim 20, Tucker in view of King disclose of the system of claim 17, wherein the microcontroller flashes the left front LED and the left rear LED simultaneously as a left turn indicator, and flashes the right front LED and the right rear LED simultaneously as a right turn indicator based on a position of a turn signal stalk inside the vehicle (for example see Tucker Paragraphs 0018, 0051, 0048-0049, 0051, 0060, 0062, 0077-0078).  
In regards to claims 6, 12 and 13, Tucker in view of King disclose of the system of claims 1 and 9 as found within the respective explanations above. 
However, Tucker and King do not explicitly disclose of wherein the vehicle stopping/failure event includes notification/is due to a mechanical failure of the vehicle or a depletion of power.   
Tucker does disclose of stopping and failure events that include situations such as rollover or airbag deployment which would almost assuredly result in a mechanical failure and/or power depletion of the vehicle (for example see Paragraphs 0048, 0067-0068). 
.

Claims 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2016/0144778) in view of King (US 2020/0094734) as applied to claims 1 and 9 above, and further in view of Cohen (US 2019/0243364).
In regards to claims 5 and 11, Tucker in view of King disclose of the system of claims 1 and 9 as found within the respective explanations above. 
However, Tucker and King do not explicitly disclose of wherein the vehicle stopping event and vehicle failure includes notifications and/or are of an inattentive driver.   
Cohen discloses of a system including a light emission control of a vehicle (for example see Figs 1-2), wherein the system has monitors and supplies notifications due to an inattentive (alertness) driver (for example see Figs 1-3 and Paragraphs 0017, 0026-0030, 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have notifications or alerts of vehicle stopping events and vehicle failures being responsive to an inattentive driver as taught by Cohen to prevent the detrimental effects of distracted driving to the operator and any other vehicles within its proximity by supplying alerts to improve safety. 

However, Tucker and King do not explicitly disclose of wherein the microcontroller determines vehicle speed via a global positioning system (GPS). 
Cohen discloses of a system including a light emission control of a vehicle (for example see Figs 1-2), wherein the system further comprises a GPS (for example see Paragraphs 0037, 0059, 0119) that can determine the location and speed of the vehicle (for example see Figs 2, 9 and Paragraphs 0037, 0059, 0119). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have speed determined by a GPS as taught by Cohen for providing additional means to store and track vehicle information data related to the vehicle’s speed and location. 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844